Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8 No.333-135616) pertaining to the PGT, Inc. 2004 Stock Incentive Plan and the PGT, Inc. 2006 Equity Incentive Plan and (Form S-8 No.333-146719) pertaining to the PGT Savings Plan of our report dated June26, 2008, with respect to the financial statements of the PGT Savings Plan included in this Annual Report (Form 11-K) for the year ended December31, 2008. /s/ ERNST & YOUNG LLP Certified
